DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 03/24/2020. A directed by the amendment: Claims 1, 4, 17, and 20 have been amended, claims 2-3, 6, 8-16, and 19 have been cancelled, and claims 21-33 have been added. Thus, claims 1, 4-5, 7, 17-18, and 20-33 are presently pending in the application, claim 25 being withdrawn from consideration.
Applicant’s amendment to the drawings is sufficient to overcome the drawing objection from the previous office action.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Snow is silent about the amendments of claims 1 and 17. Snow discloses the amendments to the claims and the newly added claims (discussed more below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 33 fail to include all the particulars of their parent claim, by only refereeing back to a single medical device assembly from the assembly of claim 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Election/Restrictions
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

Claims 1, 4-5, 7, 17-18, 20-24, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2015/0201963) herein embodiment 1; in view of Snow (US 2015/0201963) embodiment 2 herein Snow 2.
Regarding Claim 1, Snow discloses a medical device assembly (medical device (200); Fig.2), comprising: a stylet (second elongate member (230)) (In other embodiments, the second elongate member 230 may alternatively or additionally comprise other elongate instruments, such as biopsy needles, injection needles, cutting devices and so forth; parag. [0036], lines 3-4) having a distal stylet body (body of the second elongate member (230)) and a proximal stylet hub (second elongate member hub (240)); a cannula (introducer sheath (210)) having a distal cannula body (first elongate member (212)) and a proximal cannula hub (introducer sheath hub (220)); and a lock (catches (244), ridges (224), introducer sheath hub threads (222), second elongate hub threads(242), and tabs (245)) for securing the stylet (230) to the cannula (210), wherein the lock includes at least one abutment (catches (244)) on at least one of the stylet hub (240) and the cannula hub (220), for restricting relative movement between the stylet hub and the cannula hub (shown in FIGS. 2A-4, full insertion of the second elongate member 230 into the introducer sheath 210 causes the catches 244 of the tabs 245 to be advanced over the ridge 224 of the introducer sheath hub 220. By inserting the second elongate member in this manner, the catches 244 may "snap" over the ridge 224 to create a snap fit-type connection. Thus, when snapped in place, the catches 244 and ridge 224 may impede withdrawal of the second elongate member 230 from the introducer sheath 210; parag. [0041], lines 2-6) (the distal , wherein a generally planar distal surface of the stylet hub (Detail A; see below) (the distal surface of the stylet hub (Detail A) is planar/flat as seen in Fig.2A) abuts a generally planar proximal surface of the cannula hub (proximal surface of ridges (224)) when the medical device assembly is in a locked configuration (Fig.3) (the distal surface of the stylet hub (Detail A) abuts the proximal surface of ridges (224) as seen in Fig.3), and at least one protrusion (tabs (245)) extending from the other one of the distal surface of the stylet hub and the proximal surface of the cannula hub (the introducer sheath hub (220) of the introducer sheath (210) includes ridges (224) that receive tabs (245) that extend between the distal surface (Detail A) of the second edge member (230); Figs.2-3).
Snow does not appear to disclose a channel on the cannula hub that receive at least one protrusion that extend from the distal surface of the stylet hub.
Snow 2 teaches it was known in the art to have a recess that engages with tabs (245) on the second elongate hub (240) (the introducer sheath hub (220) includes ridges (224) that can be a recess) (While ridge 224 of the illustrated embodiment comprises an annular protrusion from the introducer sheath hub 220, in other embodiments, a ridge or ridges may extend around only a portion of an introducer sheath hub's circumference. Further, in certain embodiments, recesses, protrusions, edges, or other features of the introducer sheath hub 220 may be configured to interact with components of the second elongate member 230 when coupling the introducer sheath hub 220 to the second elongate member 230; parag. [0038], last two sentences).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Snow to incorporate the teachings of Snow 

    PNG
    media_image1.png
    307
    288
    media_image1.png
    Greyscale





Regarding Claim 4, Snow as modified discloses the medical device assembly of claim 1, wherein: the protrusion (245) is on the stylet hub (240); and Snow 2 further discloses the channel (recess) is on the cannula hub (220) (parag. [0038], last two sentences); and the protrusion (245) is received within the channel when the medical device assembly is in a locked configuration (Fig.3) (parag. [0038], last two sentences), wherein the at least one abutment (244) is on at least one of the protrusion (245) or the channel (the catches (244) is located on tabs (245) as seen in Fig.2A).
Regarding Claim 5, Snow as modified discloses the medical device assembly of claim 1, and further discloses wherein the lock includes: a projection with threads on the cannula hub (introducer sheath hub threads (222)) configured to engage with complimentary threads on the stylet hub (second elongate member hub thread (242)) (The second elongate member hub threads 242 and the introducer sheath hub threads 222 may be configured such that the introducer sheath hub 220 and second elongate member hub 240 may more fully engage by rotating the threads 242, 222 relative to each other. For example, if the introducer sheath hub threads 222 and the second elongate member hub threads 242 are circumferentially aligned as they approach one another (e.g., the orientation shown in FIG. 2A where both threads 222 and 
Regarding Claim 7, Snow as modified discloses the medical device assembly of claim 1, and further discloses wherein the stylet protrudes from a distal portion of the cannula when the medical device assembly is in the locked configuration (the distal tip (234) of the second elongate member (230) protrudes from the distal end (219) of the introducer sheath (210)) (The trocar 232 may comprise a distal tip 234 that extends from the distal end 219 of the introducer sheath 210 when the second elongate member 230 is fully inserted into the introducer sheath 210; parag. [0039], lines 2-4).
Regarding Claim 17, Snow as modified discloses a locking assembly (Fig.2), comprising: a stylet hub (240) including a protrusion (tabs (245)); and a cannula hub (220), and wherein a generally planar distalmost surface of the stylet hub (Detail A; see above) (the surface of the stylet hub (Detail A) is the distalmost planar/flat lateral surface of the second elongate member hub (240) as seen in Fig.2A) abuts a generally planar proximal surface of the cannula hub (proximal surface of ridges (224)) when the medical device assembly is in a locked configuration (Fig.3) (the distalmost surface of the stylet hub (Detail A) abuts the proximal surface of ridges (224) as seen in Fig.3).
Snow does not appear to disclose a recess on the cannula hub where the protrusion slides into when in a locked configuration.
Snow 2 teaches it was known in the art to have a recess that engages with tabs (245) on the second elongate hub (240) (the introducer sheath hub (220) includes ridges (224) that can be a recess) (While ridge 224 of the illustrated embodiment comprises an annular protrusion from 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Snow to incorporate the teachings of Snow 2 to have a recess that engages with protrusions on the stylet hub in order to ensure securement/interaction between the stylet and the cannula.
Regarding Claim 18, Snow as modified discloses the locking assembly of claim 17, and further discloses wherein: the stylet hub (240) further comprises a recess including threads (second elongate member hub thread (242)), the cannula hub (220) further comprises a projection including threads (introducer sheath hub threads (222)) complimentary to the threads of the stylet hub (For example, if the introducer sheath hub threads 222 and the second elongate member hub threads 242 are circumferentially aligned as they approach one another (e.g., the orientation shown in FIG. 2A where both threads 222 and 242 are vertically aligned with the ground), the introducer sheath hub threads 222 will contact second elongate member hub threads 242, preventing further insertion of the second elongate member 230; parag. [0045], lines 3-6), and the projection of the cannula hub is within the recess of the stylet hub when the locking assembly is in the locked configuration (Fig.3).
Regarding Claim 20, Snow as modified discloses the locking assembly of claim 17, and further discloses wherein: the stylet hub (240) further comprises a recess including threads (242), 20Attorney Docket No. 09423-0331-01000 Client Ref. No. 17-0578US01 the cannula hub (220) further comprises a projection including threads (222) complimentary to the threads of the stylet hub (For example, if the introducer sheath hub threads 222 and the second elongate member hub threads 242 are circumferentially aligned as they approach one another (e.g., the orientation shown in FIG. 2A where both threads 222 and 242 are vertically aligned with the ground), the introducer sheath hub threads 222 will contact second elongate member hub threads 242, preventing further insertion of the second elongate member 230; parag. [0045], lines 3-6), and the projection of the cannula hub is within the recess of the stylet hub when the locking assembly is in the locked configuration (Fig.3).
Regarding Claim 21, Snow as modified discloses the medical device assembly of claim 1, and further discloses wherein a distalmost surface of the stylet hub (the surface of the stylet hub (Detail A) is the distalmost planar/flat lateral surface of the second elongate member hub (240) as seen in Fig.2A) abuts a generally planar proximal surface (proximal surface of ridges (224)) of the cannula hub (the distalmost surface of the stylet hub (Detail A) abuts the proximal surface of ridges (224) as seen in Fig.3).
Regarding Claim 22, Snow as modified discloses the medical device assembly of claim 4, and Snow 2 further discloses wherein the channel (recess) receives the protrusion (245) via relative rotation between the stylet hub and the cannula hub (parag. [0045]) (parag. [0038], last two sentences).
Regarding Claim 23, Snow as modified discloses the medical device assembly of claim 22, and further discloses wherein the channel (recess) receives the protrusion (245) after relative rotation of 45°, 90°, 130°, or 180° (the ridges/ recess receive tabs (245) when the second elongate member (230) and the introducer sheath (210) rotate via threads (222 and 242), the threads are rotate along the outer and inner circumference of the second elongate member 
Regarding Claim 24, Snow as modified discloses the medical device assembly of claim 22, and Snow 2 further discloses wherein the locked configuration (Fig.3), the protrusion (245) is configured to disengage from the channel (recess) via relative rotation between the stylet hub and the cannula hub (the ridges/ recess and the tabs (245) will disengage when rotated in the opposite direction in the locked configuration).
Regarding Claim 27, Snow as modified discloses the locking assembly of claim 17, and Snow 2 further discloses wherein the protrusion (245) is configured to slide into the recess via relative rotation between the stylet hub and the cannula hub (tabs (245) snap fit over ridges (224), so the tabs (245) will frictionally slide into the recess when having a recess instead of ridges) (parag. [0038], last two sentences).
Regarding Claim 28, Snow as modified discloses the lockinge assembly of claim 27, and further discloses wherein the protrusion (245) slides into the recess after relative rotation of 45°, 90°, 130°, or 180° (the ridges/ recess receive frictionally tabs (245) when the second elongate member (230) and the introducer sheath (210) rotate via threads (222 and 242), the threads are rotate along the outer and inner circumference of the second elongate member (230) and the introducer sheath (210) as seen in Fig.2A) (the threads are located at 180°, so the ridges (224) receive the tabs (245) after a relative rotation of 180°).
Regarding Claim 29, Snow as modified discloses the locking assembly of claim 17, and further discloses wherein the locked configuration (Fig.3), the protrusion (245) is configured to disengage from the recess via relative rotation between the stylet hub and the cannula hub (the ridges/ recess and the tabs (245) will disengage when rotated in the opposite direction in the locked configuration).
Regarding Claim 30, Snow discloses an assembly, comprising: a stylet (230) having a distal stylet body (body of the second elongate member (230)) and a proximal stylet hub (240); a cannula (210) having a distal cannula body (212) and a proximal cannula hub (220); and wherein a generally planar distalmost surface of the stylet hub (Detail A; see above) is flush against a planar proximal surface of the cannula hub (proximal surface of ridges (224)) when the medical device assembly is in a locked configuration (Fig.3) (the generally planar distalmost surface of the stylet hub (Detail A) is flushed/ aligned with the proximal surface of ridges (224) as seen in Fig.3), and wherein: at least one protrusion (245) extending from the other one of the distal surface of the stylet hub and the proximal surface of the cannula hub (the introducer sheath hub (220) of the introducer sheath (210) includes ridges (224) that receive tabs (245) that extend between the distal surface (Detail A) of the second edge member (230); Figs.2-3).
Snow does not appear to disclose a channel on the cannula hub that receive at least one protrusion that extend from the distal surface of the stylet hub via relative rotation between the stylet hub and the cannula hub.
Snow 2 teaches it was known in the art to have a recess that engages with tabs (245) on the second elongate hub (240) (the introducer sheath hub (220) includes ridges (224) that can be a recess) (While ridge 224 of the illustrated embodiment comprises an annular protrusion from the introducer sheath hub 220, in other embodiments, a ridge or ridges may extend around only a portion of an introducer sheath hub's circumference. Further, in certain embodiments, recesses, protrusions, edges, or other features of the introducer sheath hub 220 may be configured to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Snow to incorporate the teachings of Snow 2 to have a recess that engages with protrusions on the stylet hub via rotation in order to ensure securement/interaction between the stylet and the cannula.
Regarding Claim 31, Snow as modified discloses the assembly of claim 30, and further discloses wherein the channel (recess) receives the protrusion (245) after relative rotation of 45°, 90°, 130°, or 180° (the ridges/ recess receive tabs (245) when the second elongate member (230) and the introducer sheath (210) rotate via threads (222 and 242), the threads are rotate along the outer and inner circumference of the second elongate member (230) and the introducer sheath (210) as seen in Fig.2A) (the threads are located at 180°, so the ridges (224) receive the tabs (245) after a relative rotation of 180°).
Regarding Claim 32, Snow as modified discloses the assembly of claim 30, and further discloses wherein: the stylet hub (240) further comprises a recess including threads (242), 20Attorney Docket No. 09423-0331-01000Client Ref. No. 17-0578US01 the cannula hub (220) further comprises a projection including threads (222) complimentary to the threads of the stylet hub (For example, if the introducer sheath hub threads 222 and the second elongate member hub threads 242 are circumferentially aligned as they approach one another (e.g., the orientation shown in FIG. 2A where both threads 222 and 242 are vertically aligned with the ground), the introducer sheath hub threads 222 will contact second elongate member hub threads 242, preventing further insertion of the second elongate , and the projection of the cannula hub is within the recess of the stylet hub when the locking assembly is in the locked configuration (Fig.3).
Regarding Claim 33, Snow as modified discloses the medical device assembly of claim 30, and further discloses wherein in the locked configuration (Fig.3), a proximal portion of the stylet is partially encased within the cannula (210) (the proximal body of the second elongate member (230) is partially encased with the first elongate member (212) of the introducer sheath (210) as seen in Fig.3) and a distal portion of the stylet is partially exposed outside the cannula (the distal portion of the second elongate member (230) is the second elongate member hub (240) that is partially exposed outside the introducer sheath (210) during the locked configuration as seen in Fig.3).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2015/0201963) herein embodiment 1; in view of Snow (US 2015/0201963) embodiment 2 herein Snow 2 and Lampropoulos (US 2016/0331929).
Regarding Claim 26, Snow as modified discloses all of the limitations claim 1 above.
Snow does not explicitly discloses a tactile or audible feedback when the protrusion is received within the channel, and the assembly transitions into a locked configuration.
Lampropoulos teaches it was known in the art to have an audible or tactile feedback when the introducer sheath hub (240) engages with the dilator hub (220) (parag. [002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Snow to incorporate the teachings of Lampropoulos to have an audible/ tactile feedback when the assembly is in a locked position in order to ensure the securement of the assembly before usage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783